ALITO, Circuit Judge,
dissenting.
The majority rests its decision on arguments that are not properly before us, since the plaintiff-appellants did not raise them either before or after remand from the Supreme Court. Moreover, I believe that the majority’s arguments are wrong on the merits and may hav.e unfortunate future implications. I therefore respectfully dissent.
I.
When this case was initially before us, the majority held that the closing of the Philadelphia Naval Shipyard was subject to judicial review to determine whether certain procedural requirements of the Defense Base Closure and Realignment Act of 1990 had been satisfied. Specter v. Garrett, 971 F.2d 936 (3d Cir.1992). The Supreme Court subsequently decided Franklin v. Massachusetts, — U.S.-, 112 S.Ct. 2767 (1992), which concerned, among other things, whether the Administrative Procedure Act authorized re*412view of actions taken under a statutory scheme similar to that in the Defense Base Closure and Realignment Act. The Court held that the Secretary of Commerce’s report to the President concerning the total population by states as revealed by the decennial census is not “final agency action” reviewable under the APA, 5 U.S.C. § 704, and that actions taken by the President are not subject to APA review. After handing down its decision in Franklin) the Supreme Court vacated this court’s prior decision in this case and remanded for reconsideration in light of Franklin. O’Keefe v. Specter, — U.S. -, 113 S.Ct. 455, 121 L.Ed.2d 364 (1992).1
On remand, the plaintiffs vigorously contended that the statutory scheme in Franklin is materially different from the scheme involved here and that Franklin therefore does not bar review under the APA The plaintiffs did not argue, as the court now holds, that they were entitled to non-APA review based on either common law or separation of powers principles. Nor had the plaintiffs advanced either of those theories when this case was initially before us or, as far as I can determine, when the case was in the district court. The majority, however, chooses to sidestep the APA argument that the plaintiffs have pressed. Instead, the majority grounds its decision on the common law and separation of powers arguments that it has devised and injected into this case.
I cannot endorse this approach. I would address the argument that the plaintiffs have raised and that the parties have briefed — i.e., whether, despite Franklin, the closing of the Shipyard is reviewable under the APA. The First Circuit recently considered Franklin’s effect on judicial review under the Defense Base Closure and Realignment Act. Cohen v. Rice, 992 F.2d 376 (1st Cir.1993). The plaintiffs in that case alleged that the process had been tainted by “faulty procedures, e.g., failing to hold public hearings and failing to provide information to Congress and the GAO.” Id. at 382. The First Circuit held that under Franklin APA review for these claims was unavailable. Because I agree that the statutory scheme at issue here is not materially distinguishable from the scheme in Franklin, I would hold that APA review is unavailable. And I would go no further.
II.
Since the majority has gone further, however, and since the majority’s analysis may affect future cases, I will explain briefly why I believe the majority’s analysis is flawed. The majority opinion, as I understand it, reasons as follows. First, “[t]he President must have constitutional or statutory authority for whatever action he wishes to take.” Majority at 409. Second, judicial review is available outside the APA to determine whether presidential action violates or exceeds that authority. Id. at 409-11. Third, under the Base Closure and Realignment Act, the President lacks statutory authority to approve or implement the closing of a base if the Base Closure Commission’s recommendation regarding that base was tainted by violations of the Act’s procedural requirements.2 Therefore, since the plaintiffs in this *413case allege that such procedural violations occurred with respect to the Philadelphia Naval Shipyard, the President’s approval of the closing of the Shipyard and/or the Secretary of Defense’s implementation of the closing are subject to non-APA judicial review.
Putting aside whatever else may be said about this analysis, it seems plain to me that its third step is incorrect, for the Base Closure and Realignment Act does not limit the President’s authority in the way the majority suggests. The Act does not require the President to reject the Commission’s package of recommendations if the recommendations regarding one or more bases are tainted by procedural violations. Nor does the Act require or authorize the President or his subordinates to refrain from carrying through with the closing or realignment of such bases following presidential approval of the Commission’s package and the expiration of the period for congressional disapproval.
The President’s powers and responsibilities under the Base Closure and Realignment Act are clearly set out in Section 2903(e). In brief, the President, after receiving the Commission’s package of recommendations by July 1 of the year in question, must decide whether to accept the entire package or return it to the Commission. If, as was the case in 1991, the President decides to accept the package, he must transmit a report containing his approval to the Commission as well as to Congress. He must also transmit a copy of the Commission’s recommendations and a certification of his approval to Congress. Section 2903(e)(1), (2). Congress then has 45 days to disapprove the package (Section 2904(b)), and if, as was the case in 1991, Congress does not disapprove, the Secretary of Defense “shall” close and realign bases in accordance with the package. Section 2904(a).
Nothing in these provisions suggests that the President, upon receiving the Commission’s recommendations, must determine whether any procedural violations occurred at any prior stage of the statutory process. Nothing in these provisions suggests that the President must reject the Commission’s package of recommendations if such procedural violations come to his attention. Nothing in these provisions suggests that the President must base his approval or disapproval of the Commission’s recommendations exclusively on the record of the proceedings before the Commission. Nothing in these provisions suggests that the President, if he wishes to approve the Commission’s recommendations, must do so for the same reasons as the Commission. And nothing in these provisions suggests that the President or the Secretary of Defense must or even can refuse to carry out a base closing or realignment contained in an approved package of recommendations on the ground that the Commission’s recommendation regarding the affected base was tainted by prior procedural irregularities.
Under the plain language of the Base Closure and Realignment Act, the President’s sole responsibility, upon receiving a package of recommendations from the Commission, is to decide within a very short period whether, based on whatever facts and criteria he deems appropriate, the entire package of recommendations should be accepted or whether the recommendations should be returned to the Commission. After the President has approved a package of recommendations and the time for congressional disapproval has expired, the sole responsibility of the Secretary of Defense is to carry out the indicated closings and realignments. In the case before us, this is precisely what the President did and what the Secretary of Defense wishes to do, and therefore I see no possible ground for arguing that the Executive violated any statutory command or exceeded its statutory authority at these stages of the base closure and realignment process.3
*414The Base Closure and Realignment Act calls for three cycles of recommended closures and realignments — in 1991, 1993, and 1995. In this case, we are still considering a closure that was recommended and approved in the first cycle. In the meantime, the second cycle is already well underway. When Congress enacted the Base Closure and Realignment Act, it knew that unnecessary military installations can waste enormous sums of money and that litigation can effectively delay closings and realignments for years. In my view, Congress clearly wanted to put an end to these delays, but our court, by allowing judicial review of base closings and realignments, is frustrating the implementation of Congress’s intent.
SUR PETITION FOR REHEARING
June 14, 1993.
BEFORE: SLOVITER, Chief Judge, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, and LEWIS, Circuit Judges.
The petition for rehearing filed by appel-lees in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied. Judge Hutchinson, Judge Nygaard, and Judge Alito would have granted rehearing in banc.

. Neither of the arguments suggested by Franklin — i.e., that the recommendations of the Base Closure Commission do not constitute "final agency action” under the APA and that presidential action is not reviewable under the APA — was raised by-the defendants when this appeal was first before us. The defendants contend that we must nevertheless reach these issues because they are jurisdictional. Whether or not an appellate court would always be compelled to consider issues of this nature even if they are not raised by the parties, I believe it is appropriate for us to reach them here. If we refused to reach these issues now, the case would be remanded, and the defendants could then raise them before the district court. Under these circumstances, our refusal to entertain these issues at the present time might further delay the expeditious disposition of this case.


. The majority puts it as follows (majority at 407), quoting Specter v. Garrett, 971 F.2d 936, 947 (3d Cir.1992)):
Congress intended that domestic bases be closed only pursuant to an exercise of presidential discretion informed by recommendations of the nation's military establishment and an independent commission based on a common and disclosed (1) appraisal of military need, (2) set of criteria for closing, and (3) data base.
The majority later adds that the President’s authority under the Base Closure and Realignment Act to approve or order the closing of a base *413"has been expressly confined by Congress to action based on a particular type of process.” Majority at 409. In addition, the majority states that the President’s subordinates are "threatening to close the Shipyard as the final step of an illegal process." Majority at 410.


. As I noted in my prior dissent (971 F.2d at 956 n. 2), the plaintiffs are not challenging the propriety of anything that occurred after the transmission of the Commission’s recommendations to the President. Rather, their claims relate to actions taken at earlier stages. But as the majority itself has recognized, actions taken prior to *414the end of the process required by the Act had no adverse impact on the plaintiffs and thus are not subject to judicial review under any theory. Majority at 407 & n. 2.